Citation Nr: 1021749	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  10-08 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active service from April 1943 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2009 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that the 10 percent evaluation 
originally assigned for his service connected hearing loss is 
inadequate to reflect the level of impairment caused by this 
disability.  

The record shows that this appeal was forwarded to the Board 
and docketed in March 2010.  He was informed that he had 90 
days in which to submit additional evidence, and that this 
evidence should be sent to directly to the Board.  

Additional medical evidence was received from the Veteran in 
March 2010.  This evidence includes treatment records and 
audiological tests dating from 2009 until January 2010 and 
thus appears, in part at least, to be previously unconsidered 
and potentially relevant to his claim.  The Veteran sent this 
evidence directly to the RO.  Furthermore, he did not provide 
a waiver of initial review of the evidence by the RO.  

Therefore, the Veteran's appeal must be remanded in order to 
provide an opportunity to consider the additional evidence in 
the first instance and to review the Veteran's claim in light 
of the additional evidence.  38 C.F.R. §§ 19.31, 19.37(b), 
20.1304 (2009).  The purpose of this remand is to protect the 
rights of the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Review the Veteran's claim in light of 
the additional evidence received at the 
RO in April 2010.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  If it is 
determined that additional development is 
needed as a result of this evidence, such 
development should be undertaken.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



